Citation Nr: 1734952	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 25 to December 23, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2012, the Veteran sought to reopen the claim by submitting medical records from the VA Medical Center in South Bend, Indiana.  The RO reopened the claim of service connection for ankylosing spondylitis in its July 2012, and then subsequently denied the claim on the merits.  In March 2016, the Veteran requested a videoconference hearing before the Board about the issue on appeal.  As discussed below, this issue is remanded to allow for the requested hearing.  The nature of the Veteran's recently submitted medical evidence will be determined by the Veteran Law Judge that conducts the Board hearing upon remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

As discussed above, in March 2016, the Veteran requested a videoconference hearing before the Board about the issue on appeal.  A hearing in this matter was scheduled for April 28, 2016.  However, the Veteran contacted a VA call center representative and requested that the April 28, 2016 hearing be rescheduled because he did not have transportation to the hearing.  See Report of General Contact dated April 26, 2016.  The Veteran has not withdrawn his request for a Board hearing.  To date, the Veteran has not been scheduled for such hearing.  When there is a hearing request but no hearing, the appeal must be remanded because the Veteran has a right to have a hearing.  See 38 C.F.R. § 20.700(a) (2016).  Accordingly, the Board finds that a remand is needed to afford the Veteran his requested Board hearing.
Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an opportunity for a Board videoconference hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


